*293¶1 The city of Olympia (City) seeks reversal of a Court of Appeals decision that invalidated the City’s calculation of a transportation impact fee imposed on a commercial developer, Drebick Investments (Drebick). At issue is whether the City’s impact fee ordinances comply with the impact fee statutes, RCW 82.02.050-.090, of the Growth Management Act (GMA), chapter 36.70ARCW. We hold that, contrary to the city hearing examiner’s interpretation, the GMA impact fee statutes do not require local governments to calculate an impact fee by making individualized assessments of the new development’s direct impact on each improvement planned in a service area. We reverse the decision of the Court of Appeals.
Owens, J.
FACTS
¶2 In July 1998, Drebick sought approval from the City for construction of a four-story, 54,000-square-foot office building within the city limits. The City approved the proposal, subject to Drebick’s payment of a transportation impact fee of $132,328.98, calculated according to the City’s legislatively adopted fee schedule. See former Olympia Municipal Code (OMC) 15.06, 15.10, 15.14, 15.18 (1999). In February 1999, Drebick sought a fee adjustment by submitting an independent fee calculation, as permitted in former OMC 15.10.020, but two months later, the City’s director of community planning and development rejected Drebick’s alternative calculations, concluding that they did not meet the requisite accuracy and reliability criteria of former OMC 15.10.020(D).
¶3 Drebick appealed the director’s decision to the city hearing examiner, and hearings were held on four days in May and June 2000. In November 2000, the hearing exam*294iner reversed the City, and the City sought review in Thurston County Superior Court under the Land Use Petition Act (LUPA), chapter 36.70C RCW. The superior court reversed the hearing examiner’s decision, and we then denied Drebick’s request for direct review in this court. The Court of Appeals thereafter reversed the superior court and remanded the matter to the City for a recalculation of the impact fee. City of Olympia v. Drebick, 119 Wn. App. 774, 83 P.3d 443 (2004). We granted the City’s petition for review.
ISSUE
¶4 In calculating the transportation impact fees imposed on the Drebick development, did the City comply with the statutory standards set forth in RCW 82.02.050-.090 for apportioning such fees?
ANALYSIS
 ¶5 Standard of Review. At issue are the hearing examiner’s interpretation of the impact fee statutes, RCW 82-.02.050-.090, and his conclusion of law that, in calculating the impact fees imposed on Drebick, the City failed to comply with the requirements of RCW 82.02.050(3).1 In its LUPA petition, the City asserted that the hearing examiner’s decision was “based on erroneous interpretations law.” Clerk’s Papers (CP) at 10-11; see RCW 37.70C-*295.130(l)(b) (providing relief where party establishes that “land use decision is an erroneous interpretation of the law, after allowing for such deference as is due the construction of a law by a local jurisdiction with expertise”). This court reviews issues of statutory interpretation and claimed errors of law de novo. Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 9, 43 P.3d 4 (2002); Pinecrest Homeowners Ass’n v. Glen A. Cloninger & Assocs., 151 Wn.2d 279, 290, 87 P.3d 1176 (2004).
¶6 Principles of Statutory Interpretation. The aim of statutory interpretation is “to discern and implement the intent of the legislature.” State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003); Campbell & Gwinn, 146 Wn.2d at 9. A reviewing “court is required, whenever possible, to give effect to every word in a statute.” Dennis v. Dep’t of Labor & Indus., 109 Wn.2d 467, 479, 745 P.2d 1295 (1987). Where the meaning of a provision is “plain on its face, then the court must give effect to that plain meaning as an expression of legislative intent.” Campbell & Gwinn, 146 Wn.2d at 9-10. A provision’s plain meaning may be ascertained by an “examination of the statute in which the provision at issue is found, as well as related statutes or other provisions of the same act in which the provision is found.” Id. at 10 (citing, inter alia, C.J.C. v. Corp. of the Catholic Bishop of Yakima, 138 Wn.2d 699, 708-09, 985 P.2d 262 (1999) (stating that “[r] elated statutory provisions are interpreted in relation to each other and all provisions harmonized”)); see also State v. Clausing, 147 Wn.2d 620, 630, 56 P.3d 550 (2002) (Owens, J., dissenting) (noting that “[application of the statutory definitions to the terms of art in a statute is essential to discerning the plain meaning of the statute”). Only when the plain, unambiguous meaning cannot be derived through such an inquiry will it be “appropriate [for a reviewing court] to resort to aids to construction, including legislative history.” Campbell & Gwinn, 146 Wn.2d at 12.
¶7 Impact Fees under the GMA. In 1990, the legislature enacted ROW 82.02.050-.090 as part of the GMA, *296authorizing local governments to condition the approval of development proposals on the payment of “impact fees” to defray a portion of the costs arising from “new growth and development.” RCW 82.02.050(l)(a). The legislature expressly stated that its “intent” is “[t]o ensure . . . adequate facilities ... to serve new growth and development;. . . [t]o promote orderly growth and development by establishing standards by which [local governments] may require, by ordinance, that new growth and development pay a proportionate share of the cost of the new facilities needed to serve new growth and development; and... [t]o ensure that impact fees are imposed through established procedures and criteria so that specific developments do not pay arbitrary fees or duplicative fees for the same impact.” Id. at subsection (l)(a)-(c). Thus, by enacting the impact fee statutes, the legislature intended to enable towns, cities, and counties to plan for “new growth and development” and to recoup from developers a predictable share of the infrastructure costs attributable to the planned growth, with the qualification that the local government’s “procedures and criteria” were to protect “specific developments” from impact fees that were “arbitrar/’ or that “duplicat[ed]” the amount paid for “the same impact.”
¶8 Just as RCW 82.02.050(l)(a)-(c) distinguishes “specific developments” from, in general, “new growth and development,” subsection (2) authorizes local governments to impose impact fees on particular “development activity” as a means of financing the “system improvements” planned to accommodate overall “new development” in a defined service area: *297(Emphasis added.) The definition in RCW 82.02.090(1) leaves no doubt that “ [d] evelopment activity” refers to the particular new development seeking approval: “ ‘Development activity’ means any construction or expansion of a building, structure, or use, any change in use of a building or structure, or any changes in the use of land, that creates additional demand and need for public facilities.” RCW 82-.02.050(2) therefore authorizes local governments, planning under the GMA, to impose impact fees on individual developments to cover the increased demand for roads, parks, schools, or fire stations identified in the capital facilities plan for a designated service area.2
*296Counties, cities, and towns that are required or choose to plan under RCW 36.70A.040 are authorized to impose impact fees on development activity as part of the financing for public facilities, provided that the financing for system improvements to serve new development must provide for a balance between impact fees and other sources of public funds and cannot rely solely on impact fees.
*297¶9 The legislature provided two overlapping definitions of “impact fees.” First, setting forth three limitations on such fees, RCW 82.02.050(3) mandates that they
(a) Shall only be imposed for system improvements that are reasonably related to the new development,
(b) Shall not exceed a proportionate share of the costs of system improvements that are reasonably related to the new development, and
(c) Shall be used for system improvements that will reasonably benefit the new development.
(Emphasis added.) Compressing (a)-(c), RCW 82.02.050(3) explains that impact fees “[s]hall only be imposed for [a proportionate share of the costs of] system improvements that are reasonably related to [and reasonably beneficial to] the new development.” That, here, the statute speaks of “the new development,” (emphasis added) as opposed to “new growth and development” or “new development” (as in the preceding section .050(1) and (2)), indicates that “the new development” is synonymous with the “development activity” — that is, with the particular new development *298seeking approval. See Cowiche Growers, Inc. v. Bates, 10 Wn.2d 585, 618, 117 P.2d 624 (1941) (Simpson, J., dissenting) (noting that the use of the definite article has a “ ‘specifying or particularizing effect’ ” (quoting 1 Words and Phrases 1 (perm, ed., n.d.))); Dennis, 109 Wn.2d at 479 (requiring courts “to give effect to every word in a statute”).
¶10 The definition of impact fees in RCW 82.02.090(3) echoes the criteria set forth in 82.02.050(3)(a)-(c) and establishes that the phrase “the new development” means the individual development seeking approval: “ ‘Impact fee’ means a payment of money imposed upon development as a condition of development approval to pay for public facilities needed to serve new growth and development, and that is reasonably related to the new development that creates additional demand and need for public facilities, that is a proportionate share of the cost of the public facilities, and that is used for facilities that reasonably benefit the new development.” (Emphasis added.) Requiring that the impact fee be “reasonably related to the new development that creates additional demand and need for public facilities,” the RCW 82.02.090(3) definition grafts onto “the new development” the definition of “development activity” (a term indisputably denoting the particular development); the legislature thus identified “the new development” as the individual development seeking approval. Moreover, the refund provision plainly equates the beneficiary of the system improvements with the particular new development seeking approval; RCW 82.02.080(1) refers to the local government’s six-year window for spending the impact fees “on public facilities intended to benefit the development activity for which the impact fees were paid.” (Emphasis added.) In sum, we conclude that, in RCW 82.02.050(3) and 82.02.090(3), the legislature unambiguously provided that the impact fees were to be a “proportionate share” of the costs of “system improvements” (that is, roads, parks, schools, or fire stations identified in the capital facilities *299plan) that are “reasonably related to” and “reasonably benefit” the particular development seeking approval.3
 ¶11 The question, then, is what the legislature intended when it required that the facilities funded by impact fees be reasonably related and beneficial to the particular development seeking approval. To discern the legislature’s intended meaning, we must turn, in the first instance, to “related statutes or other provisions of the same act.” Campbell & Gwinn, 146 Wn.2d at 10. The legislature declared at the outset its aim of “establishing standards” by which local governments could impose impact fees. RCW 82.02.050(l)(b). Those standards, most of which are spelled out in RCW 82.02.060, presumably enable local governments to arrive at fees that satisfy the criteria of RCW 82.02.050(3). The primary standard prescribed by the legislature is the local government’s creation of a fee schedule: “The local ordinance by which impact fees are imposed . . . [s]hall include a schedule of impact fees .. . for each type of development activity that is subject to impact fees, specifying the amount of the impact fee to be imposed for each type of system improvement. The schedule shall be based upon a formula or other method of calculating such impact fees.” RCW 82.02.060(1) (emphasis added). The legislature further prescribed that the local government’s impact fee ordinance “[s]hall establish one or more reasonable service areas within which it shall calculate and impose impact fees for various land use categories per unit of development.” RCW 82.02.060(6) (emphasis added). The *300legislature thus indicated that a reasonable relationship would be achieved between the funded improvements and the individual development if the local government defined a reasonable service area, identified the public facilities therein that would require improvement over a span of six years, and prepared a fee schedule taking into account the type and size of the development seeking approval as well as the type of public facility being funded.
 ¶12 Other provisions in the GMA impact fee statutes support the conclusion that the legislature authorized local governments to calculate the fees by tying the particular development to the service area’s improvements as a whole, not to particular system improvements within the service area. First, RCW 82.02.060(4) and (5) provide that the local government’s impact fee ordinance must “allow the county, city, or town ... to adjust the standard impact fee ... to consider unusual circumstances in specific cases” and to consider “studies and data submitted by the developer.” These provisions, in conjunction with the requirements of the fee schedule, serve the legislature’s aim of “ensur[ing] that impact fees are imposed through established procedures and criteria so that specific developments do not pay arbitrary fees or duplicative fees for the same impact.” RCW 82.02.050(l)(c). Just as the very existence of section .060(4) and (5) underscores that a particular development’s impact fee is the product of a predetermined schedule for the service area, the distinction between “system improvements” and “project improvements” likewise makes it clear that a particular development’s impact fee is computed with reference to all improvements in the service area, not simply with regard to those individual projects that the particular development directly affects. See supra note 2.
¶13 By requiring a general fee schedule for planned, systemwide improvements and allowing individualized fee calculations as an exception, the legislature distinguished the impact fee statutes from the regulatory fees referred to in RCW 82.02.020:
*301Except as provided in RCW 82.02.050 through 82.02.090, no county, city, town, or other municipal corporation shall impose any tax, fee, or charge, either direct or indirect, on the construction or reconstruction of residential buildings, commercial buildings, industrial buildings, or on any other building or building space or appurtenance thereto, or on the development, subdivision, classification, or reclassification of land. However, this section does not preclude dedications of land . . . within the proposed development. . . which the county, city, town, or other municipal corporation can demonstrate are reasonably necessary as a direct result of the proposed development....
This section does not prohibit voluntary agreements with counties, cities, towns, or other municipal corporations that allow a payment in lieu of a dedication of land or to mitigate a direct impact that has been identified as a consequence of a proposed development....
(Emphasis added.) GMA impact fees are likewise distinct from those exacted under the State Environmental Policy Act (SEPA), chapter 43.21C RCW, which authorizes local jurisdictions to impose conditions on a proposed development “to mitigate specific adverse environmental impacts.” RCW 43.21C.060 (emphasis added). Similarly, the local transportation act (LTA), chapter 39.92 RCW, limits the fee to “the amount that the local government can demonstrate is reasonably necessary as a direct result of the proposed development.” RCW 39.92.030(4) (emphasis added). Notably, in the GMA impact fee statutes, the legislature did not require that the funded facilities be directly or specifically related and beneficial to the development seeking approval. Whereas the starting point in the calculation of SEPA or LTA fees is the individual development and its direct impact, the local government’s calculation of a proposed development’s GMA impact fee begins, in contrast, with the anticipation of the area-wide improvements needed to serve new growth and development in the aggregate.
¶14 Ignoring the distinction between impact fees under RCW 82.02.050-.090 and land dedications under RCW 82-.02.020, the dissent takes the contrary view that local governments must base GMA impact fees on individualized assessments of the direct impacts each new development *302will have on each improvement planned in a service area. To advance this claim, the dissent resorts to inapposite legislative history. See supra note 3. According to the dissent, “[t]he legislative history, well documented by the Court of Appeals, conclusively demonstrates” the legislature’s intent that “the Nollan/Dolan standard” — drawn from two Fifth Amendment physical takings cases, the latter postdating the GMA — “be applied with regard to RCW 82.02.050(3)(a)-(c).” Dissent at 319-20 & n.18 (emphasis added) (citing Nollan v. Cal. Coastal Comm’n, 483 U.S. 825, 107 S. Ct. 3141, 97 L. Ed. 2d 677 (1987); Dolan v. City of Tigard, 512 U.S. 374, 114 S. Ct. 2309, 129 L. Ed. 2d 304 (1994)). The dissent does not explain that neither Nollan nor Dolan concerned the imposition of impact fees but addressed instead the authority of a local government to condition development approval on a property owner’s dedication of a portion of land for public use; nor does the dissent mention that neither the United States Supreme Court nor this court has determined that the tests applied in Nollan and Dolan to evaluate land exactions must be extended to the consideration of fees imposed to mitigate the direct impacts of a new development, much less to the consideration of more general growth impact fees imposed pursuant to statutorily authorized local ordinances. See City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 702, 119 S. Ct. 1624, 143 L. Ed. 2d 882 (1999) (noting that the Court has “not extended the rough-proportionality test of Dolan beyond the special context of exac-tions — land-use decisions conditioning approval of development on the dedication of property to public use”). For the proposition that the Nollan/Dolan standard should apply to GMA impact fees, the dissent inaptly cites decisions from other jurisdictions applying that standard to direct mitigation fees of the type referred to in RCW 82.02.020 (that is, to fees in lieu of possessory exactions), not to the legislatively prescribed development fees at issue here.4
*303¶15 Nevertheless, despite the absence of any link between the Nollan/Dolan standard and the impact fees authorized in RCW 82.02.050-.090, the dissent identifies, as “the most important conclusion to be drawn from the legislative history,” “the legislature’s deliberate use of the identical terms [used by the Nollan Court] to describe the ‘nexus’ requirement of the Fifth Amendment: ‘reasonably related to.’ ” Dissent at 320 (citing Drebick, 119 Wn. App. at 785 (quoting Nollan, 483 U.S. at 838)). First, to be clear, the Court of Appeals pointed to nothing in the legislative history that referred to the Nollan test, much less anything revealing that legislators had considered and deliberately applied language drawn from Nollan. Second, given that the legislature has used the phrase “reasonably related to” in literally dozens of statutes, its use of the phrase in the impact fee statutes could not be less remarkable; certainly, the presence of this commonplace standard does not, as the dissent claims, “conclusively demonstrate! ],” Id. at 319-20, the legislature’s “deliberate use,” Id. at 320, of the Nollan standard.5 Finally, we find equally flawed the dissent’s claim that “the definition of ‘[proportionate share’ in RCW 82.02.090(5) supports the conclusion that the legislature intended the Nollan definition of ‘reasonably related.’ ” Dissent at 322 (alteration in original). The dissent states that the “definition clearly defines the amount of impact fees that can be charged in relation to the specific proposed *304development,” but here the dissent rewrites the provision, which refers to “ ‘the service demands and needs of new development’ ” — not “the new development,” as the dissent interprets it. Id. at 322 (second emphasis added). In sum, legislative history provides no support for the dissent’s claim that, by using the term “reasonably related to,” the legislature manifested its intention to require local governments to calculate GMA impact fees by making individualized assessments of each proposed development’s direct impact on each improvement planned in a service area.
¶16 The City’s Calculation of Transportation Impact Fees. Exercising the authority granted in RCW 82.02.050(2) and adhering to the requirements of RCW 82.02.060, the City adopted its transportation impact fee ordinances, codified in former OMC 15.06, 15.10, 15.14, and 15.18. As permitted in RCW 82.02.060(6), the City “elected to base its fee structure on a single service area coterminous with its Urban Growth Area [(UGA)].” Admin. R. at 6. Having reviewed the City’s method of calculating transportation impact fees, the hearing examiner summarized the City’s method as follows: *305CP at 21. In former OMC 15.18.010, the City set forth the resulting fee schedule, as required in RCW 82.02.060(1). In compliance with RCW 82.02.060(4) and (5), former OMC 15-.10.020 allowed individual developers to request departures from the fee schedule and permitted the City to consider independent fee calculations on a case-by-case basis.6
*304(a) Project the cost of the transportation improvement projects in the UGA needed to provide capacity for new growth over the six-year period from 1994 to 2000. This estimate does not include the cost of improvements to address existing deficiencies and has been reduced to account for the percentage of pass-through traffic and funds expected from grants and various other sources.
(b) Project the total number of new, afternoon peak-hour trips with at least one end in the UGA during the same six-year period.
(c) Divide the projected cost from (a) by the projected number of trips in (b) for the average cost of a new trip in the UGA over the six-year period.
(d) Convert this average cost into impact fees for specific types and sizes of development by considering the number of vehicle trips entering or leaving the land use at issue during the afternoon peak hour, the varying trip lengths generated by different land uses, and the percentage of “pass-by” trips.
*305¶17 The hearing examiner then made the following findings regarding the City’s legislatively adopted fee schedule:
34. Under the method used by Olympia to calculate transportation impact fees, the impact fee assessed a specific development is proportionate to and reasonably related to the jurisdiction-wide need for new transportation improvements created by that development.
35. Every land use benefits in a general sense from a smoothly functioning transportation system with adequate capacity in the jurisdiction in which it is located. Under Olympia’s method the transportation impact fee assessed a specific development is used for improvements that will reasonably benefit that development, if benefit is judged by the effect of the transportation improvements in the jurisdiction as a whole.
CP at 22 (emphasis added). Paraphrasing his findings, the hearing examiner repeated that “the Drebick fee is proportionate to and reasonably related to the demand for new capacity improvements considered as a whole” and that “those improvements considered as a whole will benefit the Drebick development.” Id. at 32 (emphasis added). The hearing examiner’s reference to “the jurisdiction-wide need for new transportation improvements,” “the transportation improvements in the jurisdiction as a whole,” and “improvements considered as a whole” is consistent with the statute’s definition of “system improvements” as those “public facilities . . . designed to provide service to service areas *306within the community at large, in contrast to project improvements.” RCW 82.02.090(9). The City permissibly defined its “service area” as the City’s urban growth area, a fact that explains the hearing examiner’s use of the words “jurisdiction-wide” and “jurisdiction.” The hearing examiner thus found that the City’s method for calculating transportation impact fees met the statutory requirement that “system improvements” be “reasonably related to” and “reasonably benefit” the specific development. RCW 82-.02.050(3)(a)-(c), .090(9).
¶18 The dissent takes issue with the City’s designation of a single service area. However, RCW 82.02.060(6) mandates that a local government’s impact fee ordinance must “establish one or more reasonable service areas.” (Emphasis added.) Moreover, nowhere in the hearing examiner’s findings and conclusions was the City’s compliance with RCW 82-.02.060(6) questioned. See CP at 13-48. Indeed, in the only finding touching on the reasonableness of the City’s designation of a single service area, the hearing examiner stated that the City’s traffic consultant had found “the use of a jurisdiction-wide average cost as the basis for the impact fee rates . . . justified, because the City’s relatively compact geography matched closely with the average trip lengths, such that in most cases an average trip would traverse a good portion of the City boundaries.” Id. at 22 (emphasis added). Nevertheless, proceeding as though the reasonableness of the service area were an issue before this court, the dissent attacks the City’s designation and, in a hallucinatory sequence, actually likens Olympia to the San Juan Islands. See dissent at 318. The dissent disregards the qualification in RCW 82.02.090(8) that “[s]ervice areas shall be designated on the basis of sound planning or engineering principles.” (Emphasis added.) Were we called upon to review a city’s compliance with that statutory requirement, we would doubtless rely on evidence previously provided by city planners, engineers, and other experts, not on the deployment of our own strained hypotheticals. We also note that, while the definition of *307“[s]ervice area” requires that the “public facilities” within the designated area “provide service to development within the area,” that requirement simply does not mean, as the dissent contends, that for a service area to be reasonable each public facility in the service area must directly serve each new development project. RCW 82.02.090(8). The dissent’s contention rests on the insupportable notion that “development within the area” does not mean area-wide development but means instead the particular new “development” project seeking approval “within the area.” In the dissent’s view, the only “reasonable” service area would be one no larger than the project site for the new development seeking approval, but the statutory scheme clearly distinguishes between project sites and service areas.7
¶19 The hearing examiner’s inquiry should have ended with his factual findings that “the Drebick fee is proportionate to and reasonably related to the demand for new capacity improvements considered as a whole” and that “those improvements considered as a whole will benefit the Drebick development.” CP at 32 (emphasis added). However, the hearing examiner went on to hold that the City’s calculations violated RCW 82.02.050(3) because Drebick’s impact fee was not “reasonably related to the service demands or needs created by the Drebick proposal on each of the individual project groups on which the impact fees [were] based.” CP at 22 (emphasis added); see supra note 6. But as discussed above, nothing in the plain language of the GMA impact fee statutes supports the hearing examiner’s view that the City was required to calculate Drebick’s impact fees by individually assessing his development’s *308direct, specific impact on each of the improvements listed in the City’s capital facilities plan.
¶20 Nor is there any support to be found in prior cases interpreting the impact fee statutes. In New Castle Investments v. City of LaCenter, 98 Wn. App. 224, 989 P.2d 569 (1999), review denied, 140 Wn.2d 1019 (2000), a developer challenged the applicability of the city’s GMA impact fee ordinance on the grounds that it was adopted two days after the proposed development was approved. The developer argued that, under the vesting statute (RCW 58.17.033), the development was subject only to the “land use control ordinances” in effect at the time the application was perfected. Division Two concluded, however, that the GMA impact fees’ “resemblance to taxes” removed them from the definition of “ land use control ordinance.’ ” Id. at 235. Noting that the GMA impact fee statutes were “codified among excise taxes in RCW 82,” the New Castle court distinguished the fees from the regulatory exactions of SEPA, the LTA, and RCW 82.02.020: “By the clear language of the statute, GMA impact fees are not intended to compensate local governments for the direct impacts of specific development projects on specific components of local infrastructure systems or to finance programs that regulate development.” Id. at 235-36 (emphasis added). In Wellington River Hollow, L.L.C. v. King County, 113 Wn. App. 574, 54 P.3d 213 (2002), review denied, 149 Wn.2d 1014 (2003), Division One of the Court of Appeals agreed with the New Castle court’s interpretation of RCW 82-.02.050(3) and rejected a developer’s claim that school impact fees imposed on a proposed apartment complex had to “specifically benefit” the students generated by the development. New Castle, 98 Wn. App. at 237.
CONCLUSION
f21 The GMA impact fee statutes permit local governments to base impact fees on area-wide infrastructure improvements reasonably related and beneficial to the *309particular development seeking approval. We agree with the superior court’s conclusion that “this ‘rational’ [or ‘relational’] standard [is] broader than the standard under [SEPA or the LTA].” CP at 674. As the superior court correctly determined, the hearing examiner erred in concluding that the GMA impact fee statutes required the City to calculate Drebick’s impact fee by making individualized assessments of the Drebick development’s direct impact on each improvement planned in a service area. We hold that the City’s method for calculating transportation impact fees complied with the plain language of the GMA impact fee statutes. We therefore reverse the Court of Appeals.
C. Johnson, Madsen, Bridge, and Fairhurst, JJ., and Becker, J. Pro Tem., concur.

 Relying on New Castle Investments v. City of LaCenter, 98 Wn. App. 224, 989 P.2d 569 (1999), review denied, 140 Wn.2d 1019 (2000), the hearing examiner determined that the “impact fees must be deemed taxes,” but he concluded that, even so, they “must still meet the relationship, proportionality and benefit requirements of RCW 82.02.050 et seq.” Clerk’s Papers at 42. Similarly, the Court of Appeals described “the [tax-fee] distinction” as “immaterial”: “Given that RCW 82.02.020 bars either a tax or a fee ‘[e]xcept as provided in RCW 82.02.050 through 82.02.090,’ the question here is not whether the City assessed a tax or fee, but whether the City complied with RCW 82.02.050 through RCW 82.02.090.” Drebick, 119 Wn. App. at 778-79 (alteration in original) (citing New Castle, 98 Wn. App. at 234, 236 (concluding that impact fees “resemble taxes” but declining to “hold that these fees are taxes”)). We agree that merely labeling the GMA impact fees as either taxes or regulatory fees will not be dispositive here. Our task is to interpret the relational standard prescribed in RCW 82.02.050(3) and to determine whether the City complied with that standard.


 The term “[s]ystem improvements” denotes those “public facilities that are included in the capital facilities plan and are designed to provide service to service areas within the community at large, in contrast to project improvements.” RCW 82.02.090(9) (emphasis added); see RCW 82.02.090(6) (defining “[p]roject improvements” as “site improvements ... planned and designed to provide service for a particular development project”); RCW 82.02.090(7) (defining “[p]ublic facilities” as, generally, roads, parks, schools, and fire stations).


 In contrast to this analysis, the Court of Appeals decision rests on the unpersuasive view that RCW 82.02.050(3) is “ambiguous in at least two ways.” 119 Wn. App. at 780. The Court of Appeals contended that the phrase “the new development” referred ambiguously to all new developments or to the particular development seeking approval. Id. The court necessarily found a second instance of ambiguity in whether the impact fees had to be “reasonably related to” “the cumulative impacts of all new development activity” or to “the individualized impacts of the permittee’s specific project.” Id. Only by declaring RCW 82-.02.050(3) ambiguous was the court able to embark sua sponte on a lengthy examination of legislative history, id. at 781-86, and to conclude with an application of two canons of statutory construction. Id. at 786-90; see Campbell & Gwinn, 146 Wn.2d at 11-12 (noting that recourse to legislative history is appropriate only where intended meaning is indiscernible from plain language of provision and related provisions and statutes).


 For example, the dissent relies on Ehrlich v. City of Culver City, 12 Cal. 4th 854, 911 P.2d 429, 444, 50 Cal. Rptr. 2d 242, cert. denied, 519 U.S. 929 (1996). *303There, the owner of a tennis and fitness club sought approval to replace the facility with a condominium development. Tb address the loss of the recreational space, the city, in response to the developer’s offer to build four new tennis courts, conditioned project approval on a payment of $280,000 in lieu of the four courts. The California State Supreme Court concluded that the Nollan/Dolan standard applicable to land exactions for direct impacts should also apply to fees imposed in lieu of such exactions for direct impacts. Id. at 447. Significantly, the Ehrlich court observed that “it is not at all clear that the rationale (and the heightened standard of scrutiny) of Nollan and Dolan applies to cases in which the exaction takes the form of a generally applicable development fee or assessment — cases in which the courts have deferred to legislative and political processes to formulate ‘public program[s] adjusting the benefits and burdens of economic life to promote the common good.’ ” Id. (alteration in original) (quoting Penn Cent. Transp. Co. v. New York City, 438 U.S. 104, 124, 98 S. Ct. 2646, 57 L. Ed. 2d 631 (1978)).


 Notably, the hearing examiner did not import the Nollan/Dolan standard into his analysis of the statutory standards. CP at 42.


 “Independent fee calculations have been granted by the City in the past where it was shown that the development in question did not generate projected peak hour traffic flows or that the traffic, if generated, primarily utilized transportation facilities in other cities. Cited examples were an apartment complex for the aged, a boat repair workshop, and a hotel on the edge of the City.” CP at 7.


 See supra note 2 (distinguishing “project improvements” and “system improvements”). The dissent’s reliance on Trimen Development Co. v. King County, 124 Wn.2d 261, 877 P.2d 187 (1994), underscores the dissent’s mistaken belief that GMA impact fees are indistinguishable from the direct mitigation fees of RCW 82-.02.020. Dissent at 317. Even though the fees at issue in Trimen predated the adoption of GMA impact fees and aimed to mitigate the direct impact of a development project, the dissent nevertheless claims that King County’s designation of a “park service area” immediately surrounding the new development “provides an example of an appropriate ordinance” for Olympia. Id. at 317.